Citation Nr: 0527065	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's claim for a rating in excess of 30 percent for 
generalized anxiety disorder.  

The Board notes that the veteran's substantive appeal (VA 
Form 9), received in March 2004, included a request that he 
be scheduled for a personal hearing at the RO before a 
veterans law judge (Travel Board).  However, in a statement 
dated in May 2004, the veteran indicated that he no longer 
wanted a personal hearing.  The Board therefore considers the 
veteran's request for a Travel Board hearing withdrawn.  

In July 2005, the veteran's representative filed a motion 
with the Board to advance the veteran's case on the Board's 
docket pursuant to 38 U.S.C.A. § 7101 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2004).  However, the veteran's 
appeal is now before the Board in the normal course of 
reviewing appeals and the motion to advance on the docket is 
therefore effectively rendered moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected generalized anxiety 
disorder is currently manifested by nightmares, insomnia, 
flashbacks, anxiety, crying spells, intrusive thoughts, 
irritability, depression, a restricted affect, some 
isolation, and Global Assessment of Functioning (GAF) scores 
ranging from 50-62; these symptoms reflect overall 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The veteran's generalized anxiety disorder is not 
manifested by flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, irritability, unprovoked 
violence, or neglect of personal hygiene.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent for 
generalized anxiety disorder, but no higher, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
February 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was sent in February 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in July 2004 and June 
2005.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The veteran served on active duty from November 1943 to May 
1946.  He served in the European Theater of Operations for 19 
months.  

The first evidence in the claims file of the veteran's 
psychological problems was in June 1978, when he was 
evaluated at a VA mental health clinic for nervousness; at 
that time, he was diagnosed with anxiety neurosis.  A follow-
up consultation in July 1978 confirmed the diagnosis, noting 
multiple complaints of chest pain, fears of all kinds, 
insomnia, and recurrence of dreams about WW II.  

VA medical records, dated from September 1978 to June 1998, 
show that the veteran received ongoing clinical evaluation 
for several disabilities, including symptoms of a nervous 
disorder.  Treatment reports dated in the 1970's and 1980's 
reflect complaints of self consciousness to the point of 
experiencing anxiety, nightmares, insomnia, flashbacks, and 
physical problems, with occasional depression.  The diagnoses 
were most frequently anxiety neurosis, but sometimes 
anxiety/depression and on one occasion anxiety 
neurosis/secondary depression due to recurrent WW II dreams.  
VA mental health clinic outpatient treatment records, dating 
from May 1993 to November 1993, report diagnoses of 
generalized anxiety disorder; anxiety disorder with 
depression; and PTSD and anxiety disorder.  A September 1994 
VA hospital discharge report revealing treatment for new 
onset atrial fibrillation, referred to a diagnosis of PTSD, 
but without any clinical findings or discussion of the 
symptoms underlying that diagnosis.  

VA outpatient reports, dated from November 1994 to April 
1996, reflect ongoing evaluation and treatment for symptoms 
that were attributed to a psychiatric disorder, variously 
diagnosed as anxiety disorder, anxiety disorder with 
depression, or anxiety disorder/PTSD.  The veteran was seen 
at a mental hygiene clinic in April 1996, at which time it 
was noted that he presented numerous symptoms of major 
depression, including inexplicable crying spells, poor sleep 
with early morning awakening, fatigue all day, and feelings 
of self pity, all of which had begun approximately in 1977.  
He also complained of flashbacks of wartime experiences that 
had begun about 1975.  Following a mental status examination, 
the assessment was R/O major depression and PTSD.  

Following a Social Survey, conducted in October 1997, a VA 
social worker stated that, believing that the veteran had 
indeed been exposed to specific stressors related to the 
death of people in his unit, to enemy attacks, and to 
witnessing the destruction of Stuttgart, Germany, it was his 
professional opinion that the veteran suffered from PTSD.  

The veteran was afforded a VA compensation examination in 
December 1999, at which time he reported several stressful 
incidents that occurred while he was on active duty.  
Following a mental status examination, the examiner stated 
that, although the veteran apparently did experience several 
traumatic events during wartime service and had had 
remembrances of the war and occasional dreams, possibly 
nightmares, regarding his experiences, he did not meet the 
DSM-IV criteria for PTSD.  His nightmares did not occur once 
or twice a week, but once or twice a month.  He was unable to 
give details consistent with those of actual flashbacks.  
Moreover, his statements previously reported in the claims 
file were not consistent with the statements he made during 
the present interview.  Details he provided regarding 
anxiety, irritability, emotional lability, hypervigilance, 
depression, or somatic complaints were not consistent and 
were not complaints that he was able to endorse as occurring 
even once a month.  Finally, he had been doing well for over 
a year without any psychiatric follow-up or outpatient 
counseling and had never been through an actual PTSD program.  
All these factors, stated the examiner, are inconsistent with 
a diagnosis of PTSD.  Although she believed that the veteran 
did have some anxiety and probably some depressive symptoms 
as a result of his experiences in the military, she felt that 
these symptoms were not sufficient to meet the DSM-IV 
criteria for PTSD.  The Axis I diagnosis was generalized 
anxiety disorder; the Axis V Global Assessment of Functioning 
currently and over the past year was 65.  

A rating action in August 2000 granted service connection for 
generalized anxiety disorder; a 30 percent disability rating 
was assigned, effective September 1, 1999.  

The veteran's claim for an increased rating for his 
generalized anxiety disorder was received in February 2002.  
In conjunction with his claim, the veteran was afforded a VA 
compensation examination in May 2002.  He indicated that he 
worried about everything.  The veteran stated he did not like 
crowds.  He reported having nightmares about his war 
experiences 2 to 3 times a week.  He denied any detachment 
from people.  He reported difficulty concentrating and being 
very irritable.  On mental status examination, it was noted 
that the veteran appeared very anxious; he was wringing his 
hands.  He maintained good eye contact.  Rate, volume and 
tone of speech were normal.  Mood was euthymic with a full 
range of affect.  Thought process was organized, linear, and 
goal directed.  There was no suicidal or homicidal ideation, 
intent or plan.  No audio, visual or tactile hallucinations 
were noted.  No apparent delusions.  Insight and judgment 
were intact.  The pertinent diagnosis was generalized anxiety 
disorder, and the GAF score was 65.  

VA medical records, dated from May 2001 through October 2003, 
reflect ongoing clinical evaluation and treatment for his 
psychiatric disorder; the treatment included involvement in 
individual as well as group therapy.  These records reflect a 
diagnosis of PTSD.  A February 2003 treatment report reflects 
a diagnosis of PTSD, and a GAF score of 50.  A psychiatry 
note, dated in June 2003, reports a diagnosis of PTSD, and a 
GAF score of 55.  A treatment note, dated in August 2003, 
indicated that the purpose of the training was to provide 
ongoing coping skills and stress/anxiety management 
techniques to increase the quality of life, and behavior 
management skills among veterans who have been suspected of 
suffering from a diagnosis or ruled-out diagnosis for PTSD or 
anxiety related disorders.  A psychiatry note, dated in 
October 2003, reflects a diagnosis of PTSD and a GAF score of 
62.  VA treatment notes, dated from November 2003 through May 
2004, do not reflect any complaints of or treatment for a 
psychiatric disorder.  

On the occasion of a VA examination in July 2004, the veteran 
complained of increased nightmares, anxiety, insomnia and 
intrusive thoughts, caused by the current war and the death 
of soldiers.  The veteran also indicated that he had become 
more depressed with frequent crying episodes upon hearing or 
watching news of the current war.  The veteran reported 
increased anxiety and frequent intrusive thoughts of his own 
war experiences.  The veteran reported being more stressed 
since the Gulf war started.  He reported isolating himself 
more frequently due to becoming anxious.  No suicidal or 
homicidal ideations were noted.  It was noted that the 
veteran was married for 42 years until his wife died 8 years 
ago.  He also worked in his own business and was involved in 
other ventures until he became disabled.  On mental status 
examination, the veteran was described as alert, pleasant, 
cooperative, and adequately groomed.  Affect was fair and 
mood neutral.  Speech was normal.  The veteran had good eye 
contact.  Thought processes were logical and relevant.  
Insight and judgment were intact.  Memory was fair.  
Attention and concentration were intact.  No psychomotor 
retardation or agitation was noted.  The pertinent diagnosis 
was PTSD; a GAF score of 58 was assigned.  The examiner noted 
that the veteran had continued episodes of anxiety, 
depression, and other prominent symptoms of PTSD for many 
years.  The examiner observed that the recent world conflict 
had resulted in an increase of those symptoms, especially 
anxiety, depression, insomnia, and intrusive thoughts.  

VA outpatient reports, dated from May 2004 to March 2005, 
reflect ongoing evaluation and treatment for several 
disabilities, including symptoms attributed to PTSD.  A VA 
progress note, dated in October 2004, reflects a diagnosis of 
PTSD; the veteran was assigned a GAF score of 50.  A December 
2004 VA progress note reflects a diagnosis of PTSD, and a GAF 
score of 60.  

The veteran was afforded another VA examination in June 2005, 
for evaluation of his psychiatric disorder.  It was noted 
that the veteran had a long history of symptoms of PTSD, 
including frequent nightmares.  The veteran also reported 
having flashbacks of the battle of the bulge.  The veteran 
indicated that he often became anxious and tearful.  The 
veteran stated that he no longer attends parades because they 
cause him to cry.  He often became so anxious that he gets 
confused.  The veteran reported an increase in his symptoms 
since his wife died 7 years ago.  He usually visits with 
buddies for breakfast, watches television and goes to the VFW 
until they start telling war stories.  On mental status 
examination, the veteran was described as alert, cooperative, 
casually attired, and adequately groomed.  Affect was 
restricted, mood anxious and dysphoric.  Speech was normal, 
with good eye contact.  Thought processes were mostly logical 
and relevant.  Insight and judgment were fair.  Memory, 
recent, intermediate and remote was good.  Attention and 
concentration were fair.  Thought content was without 
psychotic features.  No current suicidal or homicidal 
ideations were noted.  No psychomotor retardation or 
agitation was noted.  The diagnosis was PTSD, S/C for anxiety 
disorder.  The examiner noted that the veteran had been 
service connected for anxiety disorder, but he had typical 
symptoms of PTSD (which is an anxiety disorder which was not 
used as a diagnostic label until the 1970's).  The examiner 
stated that it was more likely than not that the veteran has 
suffered from acute stress disorder when he returned from 
World War II and has had PTSD since then.  The examiner 
further noted that the veteran was moderately impaired both 
socially and industrially; he stated that he would consider 
the veteran's relative social isolation and limited level of 
functioning and range of interests in arriving at a GAF score 
of 56.  


III.  Legal analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's service-connected anxiety disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9400.  A 
30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (e.g., forgetting names, 
directions, recent events).  

A 50 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thought; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9400 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

The Board is of the opinion that the evidence of record more 
nearly approximates the criteria for a 50 percent disability 
evaluation for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Specifically, the evidence shows complaints of frequent 
nightmares, insomnia, flashbacks, anxiety and crying spells; 
he also reported problems with excessive worrying.  The most 
recent examination in June 2005 reported findings of a 
restricted affect and anxious mood, and the examiner noted 
that the veteran's stress disorder resulted in moderate 
social and occupational dysfunction.  In addition, the 
medical evidence of record shows that the veteran has been 
assigned GAF scores ranging from 50 to 62.  As noted above, a 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Given the demonstrated outpatient treatment 
manifestations and the examination findings of likely 
moderate overall disability, the Board finds that the 
service-connected disability picture more closely resembles 
criteria for a 50 percent rating.  

A review of the record reflects that the severity of the 
veteran's anxiety disorder does not rise to the level 
necessary for a 70 percent evaluation for higher.  The 
evidence does not show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board has considered the veteran's contentions regarding 
his anxiety disorder.  While the veteran is certainly capable 
of providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The medical evidence does not more nearly show 
that a rating in excess of 50 percent is warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent for his 
anxiety disorder.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies, and the appeal for a disability 
rating in excess of 50 percent for anxiety disorder is 
denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b) (1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there is no evidence that the 
veteran's psychiatric disability has caused marked 
interference with the veteran's employment or required 
frequent periods of hospitalization.  There is no basis for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 


ORDER

An evaluation of 50 percent, but no more, for the veteran's 
anxiety disorder is granted, subject to the regulations 
governing award of monetary benefits.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


